Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the drawings are numbered A-P and 1-104. The drawings should be numbered in consecutive Arabic numerals. See MPEP 608.02 V. (u). Please correct accordingly. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 18, 19 and 21 are objected to because of the following informalities:  
Claim 18 is dependent on claim 15. Based on the claimed subject matter the claim should be corrected to depend on claim 17.
Claim 19 is dependent on claim 16. Based on the claimed subject matter the claim should be corrected to depend on claim 18.  
Claim 21 is dependent on claim 18. Based on the claimed subject matter the claim should be corrected to depend on claim 20.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 26, and 37 recited “one or more volumes of fluid” then subsequently recite “a first volume of fluid” and “a second volume of fluid”. It is unclear how the limitation of “one volume of fluid” would given the scope of the claims explicitly require two volumes of fluid. For the purpose of examination, the claims will be interpreted in regards to “two or more volumes of fluid”. 

Regarding claims 18 and 36, the claims recite “rapidly reversing a polarity of an applied voltage” wherein the term “rapidly” is a subjective term and the specification does not supply a standard for measuring the scope of the term. For the purpose of examination, the claims will be interpreted wherein any AC source is reasonably interpreted as equivalent to a rapidly reversing polarity of an applied voltage.  

Rejected claims not specifically recited are rejected due to a dependence on one of rejected claims 1, 26, and 37.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, 8, 12, 13, 15, 22, 25, 26, 30, 35, and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Torres-Ibanez US 5,050,426.

Regarding claim 1, Torres-Ibanez teaches a method for detecting leaks of a containment barrier (Fig. 1 corresponds to a method for detecting leaks of a contraceptive 13; see Fig. 1; see col. 4, lines 5-7), the method comprising: 
placing the barrier in contact with one or more volumes of fluid such that the one or more volumes of fluid is in contact with a first surface and a second surface of the containment barrier (the contraceptive 13 is inserted into a container 5 filled with water and a liquid 10 is injected into the contraceptive 13 such that the inner surface and outer surface are in contact with volumes of fluid; see Fig. 1; see col. 4, lines 10-45); 
placing a first electrode in contact with a first volume of fluid within in a first area defined by the first surface of the containment barrier (electrode 12 is inserted in the contraceptive cavity in contact with liquid 10; see Fig. 1; see col. 4, lines 10-45); 
placing a second electrode in contact with a second volume of fluid in a second area defined by the second surface of the containment barrier (electrode 15 is introduced into water 6; see Fig. 1; see col. 4, lines 10-45); 
measuring electrical conductivity between the first and second electrodes (a measure of a voltage representing a current through the contraceptive’s wall would be equivalent to a conductivity measurement as disclosed in the pending application as the relationship between voltage, current, and resistance and conductivity/resistivity are well-known in the art; see col. 2, lines 10-18; col. 4, lines 10-45); and 
determining a presence of a leak in the containment barrier based on a calculation using properties of the one or more volumes of fluid, the containment barrier, and the measured electrical conductivity (a leak is detected based on the conductivity of the fluid, the contraceptive, and the measure voltage/current; see col. 4, lines 10-45).

Regarding claim 2, Torres-Ibanez further teaches wherein the second electrode is an outer container within which the containment barrier and the one or more volumes of fluid are placed (a metal container is used to serve as the submerged electrode 15; see col. 4, lines 46-48).

Regarding claim 3, Torres-Ibanez further teaches wherein the one or more volumes of fluid is one of an ionized fluid or an electrically conductive fluid (the water contains a certain amount of salt to promote conductivity; see col. 4, lines 10-13).

Regarding claim 4, Torres-Ibanez further teaches wherein the one or more volumes of fluid comprises two different types of fluid (the second volume is filled with water 6 with salt dissolved to promote conductivity, the first volume is filled with a liquid 10 “such as water” but does not require the first fluid to be water or for the first fluid to comprise a certain amount of salt; see col. 4, lines 10-45).

Regarding claim 5, Torres-Ibanez further teaches wherein a level of the first volume of fluid within the first area is the same as a level of the second volume of fluid within the second area (Fig. 1 shows wherein the level of the fluid in the contraceptive is substantially the same as the level of water 6 in the container 5; see Fig. 1).

Regarding claim 7, Torres-Ibanez further teaches wherein the one or more volumes of fluid and the containment barrier are placed within a non-conductive outer vessel (the container is an insulating material such as plastic; see col. 4, lines 10-11).

Regarding claim 8, Torres-Ibanez further teaches wherein the one or more volumes of fluid comprises saline (the fluid is salt dissolved in water; see col. 4, lines 10-13).

Regarding claim 12, Torres-Ibanez further teaches wherein the first electrode has a different electric potential than the second electrode in saline (a voltage is provided across the electrodes resulting in a different electric potential; see col. 4, lines 10-45).

Regarding claim 13, Torres-Ibanez further teaches wherein a multimeter used to measure the electrical conductivity has a known applied voltage (a voltmeter is used to measure the conductivity with a known applied voltage; see col. 4, lines 10-45).

Regarding claim 15, Torres-Ibanez further teaches wherein a resistance of an interface between the first and second electrodes and the fluid is larger than the resistance of the fluid alone (as best understood by the examiner, the resistance of a contraceptive would be greater than the resistance of a the conductive water in a manner equivalent to that recited in the claim; see col. 4, lines 10-45).

Regarding claim 22, Torres-Ibanez further teaches wherein the containment barrier is non-conductive (contraceptives are conventionally non-conductive; see col. 1, lines 7-43).

Regarding claim 25, Torres-Ibanez further teaches wherein the measuring of electrical conductivity comprises measuring an alternating current (the measurement measures a voltage generated by an alternative current and would directly relate to an alternating current in a manner well known in the art; see col. 4, lines 10-45).

Regarding claim 26, Torres-Ibanez teaches a device for detecting leaks of a containment barrier (Fig. 1 corresponds to a device for detecting leaks of a contraceptive 13; see Fig. 1; see col. 4, lines 5-7), the device comprising: 
an outer vessel configured to retain the containment barrier and one or more volumes of fluid within the outer vessel (container 5 retains the contraceptive 13 and water 6; see Fig. 1); 
a first electrode in contact with a first volume of fluid within in a first area defined by the first surface of the containment barrier (electrode 12 is in contact with fluid 10 inside the contraceptive 13; see Fig. 1); 
a second electrode in contact with a second volume of fluid in a second area defined by the second surface of the containment barrier (electrode 15 is in contact with water 6 outside the contraceptive 13; see Fig. 1); and 
a measurement device configured to measure electrical conductivity between the first and second electrodes (a voltmeter 17 measures a voltage representing a current through the contraceptive’s wall would be equivalent to a conductivity measurement as disclosed in the pending application as the relationship between voltage, current, and resistance and conductivity/resistivity are well-known in the art; see col. 2, lines 10-18; col. 4, lines 10-45).

Regarding claim 30, Torres-Ibanez further teaches wherein the outer vessel is the second electrode (a metal container is used to serve as the submerged electrode 15; see col. 4, lines 46-48).

Regarding claim 35, Torres-Ibanez further teaches wherein the measurement device is configured to measure alternating current (the measurement measures a voltage generated by an alternative current and would directly relate to an alternating current in a manner well known in the art; see col. 4, lines 10-45).

Regarding claim 36, Torres-Ibanez further teaches further comprising a voltage application device, wherein the voltage application device is configured to perform resistance measurements between the first and second electrodes by rapidly reversing a polarity of an applied voltage (the voltage source is an ac voltage source; see col. 4, lines 20-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 27, 28, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426 in view of Dzikowicz et al. US 2013/0118233.

Regarding claims 6, 27, and 28 Torres-Ibanez fails to teach further comprising: pressurizing a volume of air above the first volume of fluid within the first area; pressurizing a volume of air above the first volume of fluid within the first area; a pressurization device configured to apply pressure to a volume of air above at least one of the one or more volumes of fluid; and wherein the pressurization device comprises an air pump.
Dzikowicz teaches further comprising: pressurizing a volume of air above the first volume of fluid within the first area; a pressurization device configured to apply pressure to a volume of air above at least one of the one or more volumes of fluid; and wherein the pressurization device comprises an air pump (fluid supply 39 and pressure regulator 34 supply an increasing amount of pressurized fluid to container 16 comprising an electrolyte solution 17, and wherein on of ordinary skill in the art would appreciate an air pump as an obvious choice for a fluid supply; see Fig. 2; see [0061]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of pressurizing a volume of air above the first volume of fluid within the first area; pressurizing a volume of air above the first volume of fluid within the first area; a pressurization device configured to apply pressure to a volume of air above at least one of the one or more volumes of fluid; and wherein the pressurization device comprises an air pump as taught in Dzikowicz into Torres-Ibanez in order to gain the advantage of forcing a seal to rupture in order to quantify the amount of pressure required to compromise the integrity of the seal.

Regarding claim 34, Torres-Ibanez fails to teach wherein the pressurization device further comprises a valve configured to allow the first volume of fluid to be placed in the first area.
Dzikowicz teaches wherein the pressurization device further comprises a valve configured to allow the first volume of fluid to be placed in the first area (the fluid supply includes a fluid supply connection and a fluid supply on off switch, and a regulator which would be equivalent to a valve configured to allow the first volume of fluid to be place into the first area; see [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the pressurization device further comprises a valve configured to allow the first volume of fluid to be placed in the first area as taught in Dzikowicz into Torres-Ibanez in order to gain the advantage of regulating the flow of fluid into a first volume as desired.

Claim(s) 9, 20, 21, 23, 29, 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426 in view of Beard et al. US 5,050,426 (Beard).

Regarding claim 9, Torres-Ibanez fails to teach wherein measuring electrical conductivity comprises measuring resistance.
Beard teaches wherein measuring electrical conductivity comprises measuring resistance (wet electrical tests directly or indirectly measure the resistance across a hole in the condom; see col. 2, line 58-col. 3, line 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein measuring electrical conductivity comprises measuring resistance as taught in Beard into Torres-Ibanez in order to gain the advantage of detecting holes via a direct or indirect measurement of resistance wherein measuring the resistance was an “industry standard” to detect holes in barriers and an obvious variation to the measurement disclosed in Torres-Ibanez.

Regarding claims 20 and 21, Torres-Ibanez fails to teach further comprising: adding one or more soluble additives to at least one of the one or more fluids to reduce a surface tension of the at least one of the one or more fluids; and wherein at least one of the one or more additives comprises a polysorbate.
Beard teaches further comprising: adding one or more soluble additives to at least one of the one or more fluids to reduce a surface tension of the at least one of the one or more fluids (a surfactant is used to lower the surface tension; see col. 3, lines 34-39; col. 8, lines 15-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of adding one or more soluble additives to at least one of the one or more fluids to reduce a surface tension of the at least one of the one or more fluids as taught in Beard into Torres-Ibanez in order to gain the advantage of the phenomena that surface tension lowering of the contacting aqueous phase facilitates the filling of small pores and the transport of fluid or particles in the fluid by wetting of the latex barrier. Further, it would have been obvious to one of ordinary skill in the art to use polysorbate as a surfactant as polysorbate is well-known in the art as an additive for decreasing surface tension.

Regarding claims 23 and 31, Torres-Ibanez fails to teach further comprising: attaching a second barrier between the containment barrier and an opening of a leak test device for pressurization to divert any overflowing fluid, however, if a fluid were to overflow from one barrier to another, it would be obvious to one of ordinary skill in the art to use a barrier to prevent any overflow from one container to another without undue experimentation. 

Regarding claim 29, Torres-Ibanez fails to explicitly teach further comprising one or more electrode receivers configured to hold at least the first electrode in a fixed position, however, it would be obvious to one of ordinary skill in the art to include a receiver to hold the electrodes in a fixed position without any undue experimentation as changes in position of the electrodes would result in a decrease in accuracy as the distance between electrodes would affect the measurement results in a manner well-understood by one of ordinary skill in the art without providing any new or unexpected results.

Regarding claim 37, Torres-Ibanez further teaches a method for detecting leaks of a containment barrier (Fig. 1 corresponds to a method for detecting leaks of a contraceptive 13; see Fig. 1; see col. 4, lines 5-7), the method comprising: 
placing the barrier in contact with one or more volumes of fluid such that the one or more volumes of fluid is in contact with a first surface and a second surface of the containment barrier (the contraceptive 13 is inserted into a container 5 filled with water and a liquid 10 is injected into the contraceptive 13 such that the inner surface and outer surface are in contact with volumes of fluid; see Fig. 1; see col. 4, lines 10-45); 
placing a first electrode in contact with a first volume of fluid within in a first area defined by the first surface of the containment barrier (electrode 12 is inserted in the contraceptive cavity in contact with liquid 10; see Fig. 1; see col. 4, lines 10-45); 
placing a second electrode in contact with a second volume of fluid in a second area defined by the second surface of the containment barrier (electrode 15 is introduced into water 6; see Fig. 1; see col. 4, lines 10-45); 
applying an AC electrical signal across the containment barrier (applying an ac signal across the electrodes; see col. 4, lines 20-23). 
Torres-Ibanez fails to teach sweeping a frequency from DC to an AC frequency where the phase angle between the applied voltage and current reaches -45°; determining a presence of a leak in the containment barrier based on a calculated phase angle of a known DC capacitance for a control containment barrier without a leak and the resistive and reactive capacitance values of the containment barrier.
Beard teaches sweeping a frequency from DC to an AC frequency where the phase angle between the applied voltage and current reaches -45°; determining a presence of a leak in the containment barrier based on a calculated phase angle of a known DC capacitance for a control containment barrier without a leak and the resistive and reactive capacitance values of the containment barrier (Q represents the ratio of energy stored to energy dissipated in an electrical circuit and a ratio of the reactive part of the circuit to the resistive part of the circuit in a manner equivalent to the phase angle, and Beard teaches collecting Q measurements at more than one frequency and comparing the quality factor measurements between a protective barrier material having a pinhole and a protective material free from pinholes to determine the size of the hole in an analogous manner to that disclosed in [605] of the pending application. While Beard does not explicitly teach a phase angle of -45°, determining the specific value of the phase angle to sweep would be an obvious matter or routine optimization without providing any new or unexpected results; see col. 5, line 22- col. 7, line 6; see col. 10, lines 15-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of sweeping a frequency from DC to an AC frequency where the phase angle between the applied voltage and current reaches -45°; determining a presence of a leak in the containment barrier based on a calculated phase angle of a known DC capacitance for a control containment barrier without a leak and the resistive and reactive capacitance values of the containment barrier as taught in Beard into Torres-Ibanez in order to gain the advantage of correlating the size of a hole based on the Q obtained at various frequencies since the smaller the hole, the lower the frequency at which Q increases in value, and at low frequencies and small pinholes in protective barriers, the reactive contribution dominates over the conductive contribution.

Claim(s) 10, 11, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426.

Regarding claims 10, 11 and 33, Torres-Ibanez fails to teach wherein both the first and second electrode are comprised of non-corrosive materials, and wherein both the first and second electrode are comprised of the same materials. It would have been an obvious matter of design choice for one of ordinary skill in the art to use electrodes comprised of non-corrosive materials and to use electrodes comprised of the same materials without any undue experimentation and without providing any new or unexpected results. Electrodes which a corrosive would experience a change in electrical response due to corrosion affecting the accuracy and precision of measurements. The use of non-corrosive materials would reduce the need to replace corroded electrodes and ensure accurate and reproducible measurements. Further, the choice of electrodes with similar metals would be obvious as electrodes with different metals would give rise to electrochemical reactions which would accelerate corrosion of the electrodes. 

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426 in view of Barben US 4,118,663.

Regarding claim 14, Torres-Ibanez fails to teach further comprising: placing a third electrode within the first volume of fluid in the inside area defined by the containment barrier; and placing a fourth electrode within the fluid in an outside area defined by the containment barrier; and calculating a resistance based on the measured electrical conductivity of the first, second, third, and fourth electrodes.
Barben teaches further comprising: placing a third electrode within the first volume of fluid in the inside area defined by the containment barrier; and placing a fourth electrode within the fluid in an outside area defined by the containment barrier; and calculating a resistance based on the measured electrical conductivity of the first, second, third, and fourth electrodes (the primary reference teaches performing a measurement across two fluid volumes and Barben teaches the use of a four probe resistance measurement technique; see col. 1, lines 44-63; col. 2, lines 10-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of placing a third electrode within the first volume of fluid in the inside area defined by the containment barrier; and placing a fourth electrode within the fluid in an outside area defined by the containment barrier; and calculating a resistance based on the measured electrical conductivity of the first, second, third, and fourth electrodes as taught in Barben into Torres-Ibanez in order to gain the advantage of determining the conductivity by measuring a resistance using a four-probe technique which improves accuracy of measurements by mitigating effects from fouling of electrodes due to impurities which introduce substantial impedance across the interface.

Regarding claim 16, Torres-Ibanez fails to teach wherein the first and second electrodes are spaced such that a ratio of resistances between the first and second electrodes and an expected resistance across a longest possible pathway within the one or more volumes of fluid is at least 2:1.
Barben teaches wherein the first and second electrodes are spaced such that a ratio of resistances between the first and second electrodes and an expected resistance across a longest possible pathway within the one or more volumes of fluid is at least 2:1 (the impedance of the electrodes and the voltage circuit are much higher than the impedance of the solution such that the potential is primarily due to the voltage drop produced by the current flow through the solution, while not explicitly stating a ratio is at least 2:1, it would be obvious to one of ordinary skill in the art to achieve the specified ratio as a routine optimization without any undue experimentation or providing any new or unexpected results; see col. 1, lines 44-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein the first and second electrodes are spaced such that a ratio of resistances between the first and second electrodes and an expected resistance across a longest possible pathway within the one or more volumes of fluid is at least 2:1 as taught in Barben into Torres-Ibanez in order to gain the advantage of an existing potential primarily due to the voltage drop produced by the current flow through the solution.

Claim(s) 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426 in view of Clark US 2016/0091432.

Regarding claims 17-19, Torres-Ibanez fails to teach further comprising: performing measurements of resistance in both directions between the first and second electrode, wherein the performing measurements in both directions comprises rapidly reversing a polarity of an applied voltage; and where in the reversing of the polarity of the applied voltage is performed by one of: a manual switchbox, and an electrical relay.
Clark teaches performing measurements of resistance in both directions between the first and second electrode, wherein the performing measurements in both directions comprises rapidly reversing a polarity of an applied voltage; and where in the reversing of the polarity of the applied voltage is performed by one of: a manual switchbox, and an electrical relay (the claimed limitations amount to a known reversed polarity method as described in [0089] of Clark, wherein a processor the controls an AC pulsed signal which reverses polarity would be equivalent to an electrical relay in view of a broadest reasonable interpretation; see [0089]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of performing measurements of resistance in both directions between the first and second electrode, wherein the performing measurements in both directions comprises rapidly reversing a polarity of an applied voltage; and where in the reversing of the polarity of the applied voltage is performed by one of: a manual switchbox, and an electrical relay as taught in Clark into Torres-Ibanez in order to gain the advantage of measuring the resistance in both direction which prevents ions from migrating to one of the electrodes and causing enhanced corrosion and/or error.

Claim(s) 24 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torres-Ibanez US 5,050,426 in view of Sinai US 2003/0094468.

Regarding claims 24 and 32, Torres-Ibanez fails to teach further comprising: using an O-ring to create a seal between the containment barrier and a leak test device for pressurization.
Sinai teaches further comprising: using an O-ring to create a seal between the containment barrier and a leak test device for pressurization (seals such as O-rings 21 are provided for sealing the outer and inner walls; see Fig. 2; See [0093]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features of using an O-ring to create a seal between the containment barrier and a leak test device for pressurization as taught in Sinai into Torres-Ibanez in order to gain the advantage of an O-ring for sealing against different pressures in a manner conventional in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868